DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Invention of Group I, claims 1, 2, 4-15, 21, and 22 in the reply filed on 6/30/2022 is acknowledged. The non-elected claims 3 and 16-20 are hereby withdrawn from further consideration on the merits. The Office action on the elected claims 1, 2, 4-15, 21, and 22 follows.

Specification

35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “such as loss of mobility of the application unexpectedly…[sic]” (par. [0006], ll. 5-6); “while in traffic, or the like…[sic]” (par. [0006], l. 6); “An example system includes where [sic] a first resistance through the first leg…[sic]” (par. [0008], ll. 2-3), etc.
Examiner would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)). The Office will carefully review the specification upon correction for presence of any remaining errors or informalities.

Claim Objections

Claims 1, 2, 4-7, and 10-13 are objected to because of the following informalities: the claims recite ungrammatical clauses: “fuse (contactor) comprises a current rating”.  The “current rating” is not a structural limitation, but an intrinsic characteristic of an electrical device (i.e., a current carrying capacity). Therefore, the fuse (contactor) may have current rating (not to comprise one). Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim(s) upon which they depend. The subject matter of claim 4 is recited in ll. 5-7 of the parent claim 1 and the subject matter of claim 10 is recited in ll. 4-5 of the parent claim 2.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, 14, and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-322880 to Matsuday (of record, cited in IDS).
Regarding claims 1, 2, 4, 8, 10, and 14, Matsuday discloses a system (Fig. 1 ), comprising: a vehicle having a motive electrical power path (51); a power distribution unit (31) having a current protection circuit (32) disposed in the motive electrical power path (51), the current protection circuit comprising: a thermal fuse (19, 35), wherein the thermal fuse comprises a current rating that is higher than a current corresponding to a maximum power throughput of the motive electrical power path (inherently, the fuse has a current rating which should withstand the maximum operating current of the circuit it protects); a contactor (45) in a series arrangement with the thermal fuse (19, 35); and a controller (37, 47), comprising: a current detection circuit (current measuring resistor (8)) structured to determine a current flow through the motive electrical power path; and a fuse management circuit (37) structured to provide a contactor activation opening command (via communication line (55)) in response to the current flow indicating a motive electrical power path protection event; and wherein the contactor (45) is responsive to the contactor activation command (via (55)).
Regarding claim 21, Matsuday discloses that the vehicle comprises at least one auxiliary electrical power path (71), and wherein the current detection circuit (61) is further structured to determine a current flow through the at least one auxiliary electrical power path (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 11-13, 15, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuday taken alone. 
Regarding claims 9, 15, and 22, the recited current evaluation functions (i.e., responding to a rate of change of the current flow; responding to a comparison of the current flow to a threshold value; responding to one of an integrated or accumulated value of the current flow; determining an individual current flow value; and responding to one of an expected or a predicted value of any of the foregoing) have been notoriously known and widely used in the circuit protection field before the effective filing date of the claimed invention. Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the aforementioned functions in the circuit protection arrangement of Matsuday as an obvious design choice in order to predictively detect current abnormality. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 5-7 and 11-13, the claims recite various current ratings ranges for the thermal fuse and contactor.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to select any suitable optimal ranges of current ratings for said thermal fuse and contactor of Matsuday, including as claimed, in order to predictively archive desired protection characteristics of the arrangement of Matsuday, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., protection characteristic(s)) effective variable (i.e., current rating(s)) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1, 2, 4-15, 21, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over US 8, 614, 618 to Darr et al. (Darr) in view of Matsuday.
Regarding claims 1, 2, 4, 8, 10, and 14, Darr discloses a system (Fig. 30, 33, 34), comprising: an electrical power path (785-830-784-780-778-766-764-756-754-758-762-768); a power distribution unit (inherently present when the unit (750) is connected to the circuit to be protected) having a current protection circuit (750) disposed in the electrical power path, the current protection circuit comprising: a thermal fuse (754), wherein the thermal fuse comprises a current rating that is higher than a current corresponding to a maximum power throughput of the electrical power path (inherently, the fuse has a current rating which should withstand the maximum operating current of the circuit it protects); a contactor (820, 810, 812, 772, 774, 776, 778, 780, 784, 766) in a series arrangement with the thermal fuse (754); and a controller (850), comprising: a current detection circuit (830, 890) structured to determine a current flow through the motive electrical power path; and a fuse management circuit (856) structured to provide a contactor activation opening command (via (866)) in response to the current flow indicating the electrical power path protection event; and wherein the contactor (820, 810, 812, 772, 774, 776, 778, 780, 784, 766) is responsive to the contactor activation command (via (866); see also: col. 29, l. 55 to col. 30, l. 4; col. 31, l. 33 to col. 32, l. 23; col. 33, ll. 29-42; col. 35, l. 14 to col. 36, l. 48).
Matsuday does not disclose a vehicle, wherein the electrical power path is a vehicular motive electrical power path.
Matsuday discloses a vehicle (Fig. 1) comprising: a motive electrical power path (51) having various protection elements (19, 35, 45).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to use the Darr’s protection system in conjunction with a vehicular motive electrical power path of Matsuday in order to provide effective protection against abnormal overcurrent events, while proactively opening the contactor in order to prevent the fuse from blowing, thus preserving fuses and reducing costs (see Darr, col. 29, l. 55 to col. 30, l. 4; col. 31, l. 33 to col. 32, l. 23; col. 33, ll. 29-42; col. 35, l. 14 to col. 36, l. 48). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 9 and 15, Darr-Matsuday combination discloses that the current detection circuit is further structured to determine the motive electrical power path protection event by performing at least one operation selected from the operations consisting of: responding to a rate of change of the current flow; responding to a comparison of the current flow to a threshold value; responding to one of an integrated or accumulated value of the current flow; and responding to one of an expected or a predicted value of any of the foregoing (see Darr: col. 29, l. 55 to col. 30, l. 4; col. 31, l. 33 to col. 32, l. 23; col. 33, ll. 29-42; col. 35, l. 14 to col. 36, l. 48).
Regarding claims 21 and 22, Darr-Matsuday combination (in reference to Matsuday) discloses: that the vehicle comprises at least one auxiliary electrical power path (71), and wherein the current detection circuit (61) is further structured to determine an individual current flow value through the at least one auxiliary electrical power path (Fig. 5). Further, Darr-Matsuday combination (in reference to Darr) discloses (Fig. 33, 34): at least one auxiliary electrical power path (via (890)), and wherein the current detection circuit (830, 890) is further structured to determine an individual current flow value through each of the at least one auxiliary electrical power path (col. 34, ll. 18-46).
Regarding claims 5-7 and 11-13, the claims recite various current ratings ranges for the thermal fuse and contactor.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to select any suitable optimal ranges of current ratings for said thermal fuse and contactor of the Darr-Matsuday combination, including as claimed, in order to predictively archive desired protection characteristics of the arrangement of Matsuday, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., protection characteristic(s)) effective variable (i.e., current rating(s)) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various vehicular power distribution systems with current protection circuits utilizing contactors and/or fuses. Further, the US 6194988, US 9324522, and US 8432246 teach pyrotechnically assisted circuit interrupters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https:// patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835